

Agreement of Contract Termination




1st Party: Shenzhen Speedy Dragon Enterprise Limited (“Speedy Dragon”)


Legal Representative: Song, Xiangsheng (Identity Number: 210821196308146113)


2nd Party: Shenzhen Yu Zhi Lu Aviation Service Company (“Yuzhilu”)


Legal Representative: Jiang, Jiangping (Identity Number: 510211196104271225)




WHEREAS the 1st and 2nd Parties had entered into an Equity Transfer Contract
dated April 10, 2007;


AND WHEREAS the parties wish to terminate the Equity Transfer Contract;


NOW THEREFORE in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties agree as follows:


 
1.
Both parties will complete the formalities to return 100% of the equity interest
in Speedy Dragon to Xiangsheng Song on or before June 30, 2009. 2nd Party will
transfer its equity interests in Speedy Dragon to 1st Party and 1st Party will
return 714,285 shares of Universal Travel Group (pre-split, Share Certificate
number 0274) to 2nd Party.



 
2.
1st Party will also repay 2nd Party a total 3.5 million RMB within a year after
the date both parties complete the above formalities.



 
3.
The original agreement will be terminated when both parties go through
formalities related to change in business certificate approved by local
administrative department. The parties will, at the date of changes been
effective, release and forever discharge one another of and from all legal
obligations, claims and debts.



 
4.
This Agreement has two copies, one copy for each party. This Agreement goes to
effect the day both parties sign (stamp).

 
1st Party Sign: 
   
   
2nd Party Sign:
 
 
/s/ Xiangsheng Song 
   
/s/ Jiangping Jiang
 
Shenzhen Speedy Dragon Enterprise Limited
   
Shenzhen Yu Zhi Lu Aviation Service Company
 
Date:2009 June 12
   
Date:2009 June 11
 
At Shenzhen
 


   





